United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3911
                                  ___________

Steve Winkle,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas.
Southwestern Bell Telephone            *
Company,                               *
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: September 16, 1999

                                 Filed: November 4, 1999
                                  ___________

Before BOWMAN, LAY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________


LAY, Circuit Judge.

      Steve Winkle ("Winkle") began working for Southwestern Bell Telephone
Company ("SWB") on April 14, 1980, in the Operator Services Center located in Hot
Springs, Arkansas. In 1982, Winkle was promoted to a first line management position
and remained in that position until his termination in March 1997. SWB's stated
reasons for terminating Winkle included his refusal to comply with conditions of
employment1 and his inappropriate office conduct.

       Winkle filed suit against SWB alleging that his termination violated the
Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. ("ADA"), Title VII of the
Civil Rights Act, 42 U.S.C. §§ 2000e, et seq. ("Title VII"), and the Arkansas Civil
Rights Act, Ark. Code Ann. § 16-123-107 (Michie Supp. 1997). Following discovery,
SWB filed a motion for summary judgment.

       In a detailed fifty-seven page opinion, the district court2 thoroughly examined all
of the evidence. Winkle v. Southwestern Bell Tel. Co., No. 97-6147 (W.D. Ark.,
October 16, 1998). The district court held Winkle had failed to prove a prima facie
case of disability discrimination because he failed to provide evidence of a substantial
limitation on a major life activity and because he failed to provide evidence that his
recent job performance met the legitimate job expectations of his employer. The
district court went on to note that, assuming Winkle had made a prima facie showing,
his claim still failed because he did not present evidence that his termination was the
result of his disability.

       With respect to the Title VII claim, the district court concluded Winkle failed to
create a genuine issue of material fact as to whether he was meeting the legitimate
expectations of employment. Despite this conclusion, the court assumed such a
showing, and held Winkle had failed to meet his burden of proving that SWB's


      1
        In response to complaints regarding Winkle's office conduct, SWB personnel
met with him on December 10, 1996, and January 27, 1997, and informed him of
disciplinary measures taken and the conditions necessary for his continued
employment.
      2
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, presiding.
                                           -2-
proffered reasons for termination were pretextual. With regard to the Arkansas Civil
Rights Act claim, the district court held the claim failed because Winkle did not
produce evidence that his termination was the result of sex or disability discrimination.

       On appeal, Winkle argued the district court erred in three ways: 1) by looking
at the evidence in a light more favorable to SWB; 2) in finding Winkle failed to
establish a prima facie case of sex discrimination and failed to prove SWB's reasons
for termination were pretextual; and 3) by finding Winkle's depression did not
constitute a disability within the meaning of the ADA.

      We review a district court's grant of summary judgment de novo applying the
same standard used by the district court. Lynn v. Deaconess Med. Ctr. West Campus,
160 F.3d 484, 486 (8th Cir. 1998). "Summary judgment is proper if the evidence,
viewed in the light most favorable to the nonmoving party, demonstrates that there is
no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law." Id.

      We have carefully reviewed the record in this case and find the evidence
supports a finding that SWB articulated legitimate nondiscriminatory reasons for
terminating Winkle and Winkle failed to produce any evidence that these reasons were




                                           -3-
pretextual.3 Consequently, we find Winkle failed to present a genuine issue of material
fact on his Title VII claim.

     We also hold that Winkle failed to prove a disability within the meaning of the
ADA because he presented no evidence that a major life activity was impaired.
Consequently, we find Winkle failed to present a genuine issue of material fact on his
ADA claim.

     We affirm the district court's decision granting SWB's motion for summary
judgment.


      A true copy.


             Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
        Under the burden-shifting analysis of St. Mary's Honor Center v. Hicks, 509
U.S. 502 (1993), once a plaintiff establishes a prima facie case of discrimination the
burden of production shifts to the defendant to articulate a legitimate, non-
discriminatory reason for termination; if such a reason is articulated, the burden shifts
back to the plaintiff to demonstrate that such reason is mere pretext for discrimination.
In this case, Winkle's proffer of evidence on pretextuality consisted mainly of his
seventeen years of good employment history, together with assertions that his conduct
did not constitute sexual harassment and that males were treated differently than
females. Winkle, however, did not contest the occurrence of most of the conduct
which SWB relied on in terminating him. Consequently, we hold that Winkle's claim
of pretext does not constitute evidence of pretext or in any way prove that the
nondiscriminatory reasons articulated by SWB were false.
                                           -4-